DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 2021/0146768 A1) and in further view of Janson et al. (US 2020/0108708 A1).
Wiener et al. discloses a hybrid drivetrain comprising engine ICE, first electric machine or motor E1, second electric machine or motor E2, transmission PG1, PG2, said first motor has a rotating shaft in parallel with a rotating shaft of said second motor, said first motor shaft has one gear, and said second motor shaft has two, as shown in figure 7.  Wiener et al. does not disclose said motors as having differing axial widths.  Janson et al. does disclose a first machine 16 as having a larger width than a second machine 14, as shown in figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the motors of Wiener et al. differing sizes/widths, as taught by Janson et al., in order to increase/decrease the power/weight of the motors as needed for operation.

    PNG
    media_image1.png
    493
    708
    media_image1.png
    Greyscale


	
    PNG
    media_image2.png
    659
    382
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 9-12 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In claim 9, the recitation of the counter shaft and engine input shaft falling with a triangle formed from the first and second motor input shafts and drive axle, when viewed from an axial direction, in combination with the rest of the recited structure defines over the prior art.  Figure 2A of Janson et al. (US 2020/0108708 A1) shows the counter shaft 18 falling outside of the triangle formed from shafts 52, 32, and 58.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618